COGNIGEN NETWORKS, INC. 2008 STOCK INCENTIVE PLAN Cognigen Networks, Inc. (the “Company”), a Colorado corporation, hereby establishes and adopts the following 2008 Stock Incentive Plan (the “Plan”). 1. PURPOSE OF THE PLAN The purpose of the Plan is to assist the Company and its Subsidiaries in attracting and retaining selected individuals to serve as directors, employees, consultants and/or advisors of the Company who are expected to contribute to the Company's success and to achieve long-term objectives which will inure to the benefit of all stockholders of the Company through the additional incentives inherent in the Awards hereunder. 2. DEFINITIONS 2.1. “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock Award, Performance Award, Other Stock Unit Award or any other right, interest or option relating to Shares or other property (including cash) granted pursuant to the provisions of the Plan. 2.2. “Award Agreement” shall mean any written agreement, contract or other instrument or document evidencing any Award granted by the Committee hereunder, including through an electronic medium. 2.3. “Board” shall mean the board of directors of the Company. 2.4. “Code” shall mean the Internal Revenue Code of 1986, as amended from time to time. 2.5. “Committee” shall mean the Compensation Committee of the Board, consisting of no fewer than two Directors, each of whom is “Non-Employee Director” within the meaning of Rule 16b-3 of the Exchange Act.With respect to any Awards granted by the Subcommittee, references in this Plan to the “Committee” shall mean the Subcommittee. 2.6. “Covered Employee” shall mean an employee of the Company who is a “covered employee” within the meaning of Section162(m) of the Code. 2.7. “Director” shall mean a non-employee member of the Board. 2.8. “Dividend Equivalents” shall have the meaning set forth in Section 12.5. 2.9. “Employee” shall mean any employee of the Company or any Subsidiary and any prospective employee conditioned upon, and effective not earlier than, such person’s becoming an employee of the Company or any Subsidiary.Solely for purposes of the Plan, an Employee shall also mean any consultant or advisor who provides services to the Company or any Subsidiary, so long as such person (i)renders bona fide services that are not in connection with 1 the offer and sale of the Company's securities in a capital-raising transaction and (ii)does not directly or indirectly promote or maintain a market for the Company's securities. 2.10. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended. 2.11. “Fair Market Value” shall mean, with respect to any property other than Shares, the market value of such property determined by such methods or procedures as shall be established from time to time by the Committee.The Fair Market Value of Shares as of any date shall be the per Share closing price of the Shares as reported on the Over-The-Counter Electronic Bulletin Board on that date (or if there were no reported prices on such date, on the last preceding date on which the prices were reported) or, if the Company is not then listed on the Over-The-Counter Electronic Bulletin Board, on such other principal securities exchange on which the Shares are traded, and if the Company is not listed on the Over-The-Counter Electronic Bulletin Board or any other securities exchange, the Fair Market Value of Shares shall be determined by the Committee in its sole discretion using appropriate criteria. 2.12. “Freestanding Stock Appreciation Right” shall have the meaning set forth in Section 6.1. 2.13. “Limitations” shall have the meaning set forth in Section 10.5. 2.14. “Option” shall mean any right granted to a Participant under the Plan allowing such Participant to purchase Shares at such price or prices and during such period or periods as the Committee shall determine. 2.15. “Other Stock Unit Award” shall have the meaning set forth in Section8.1. 2.16. “Participant” shall mean an Employee or Director who is selected by the Committee to receive an Award under the Plan. 2.17. “Payee” shall have the meaning set forth in Section 13.1. 2.18. “Performance Award” shall mean any Award of Performance Shares or Performance Units granted pursuant to Article 9. 2.19. “Performance Period” shall mean that period established by the Committee at the time any Performance Award is granted or at any time thereafter during which any performance goals specified by the Committee with respect to such Award are to be measured. 2.20. “Performance Share” shall mean any grant pursuant to Article9 of a unit valued by reference to a designated number of Shares, which value may be paid to the Participant by delivery of such property as the Committee shall determine, including cash, Shares, other property, or any combination thereof, upon achievement of such performance goals during the Performance Period as the Committee shall establish at the time of such grant or thereafter. 2.21. “Performance Unit” shall mean any grant pursuant to Section9 of a unit valued by reference to a designated amount of property other than Shares (or cash), which value may be paid to the Participant by delivery of such property as the Committee shall determine, including cash, Shares, other property, or any combination thereof, upon achievement of such performance 2 goals during the Performance Period as the Committee shall establish at the time of such grant or thereafter. 2.22. “Permitted Assignee” shall have the meaning set forth in Section 12.3. 2.23. “Restricted Stock” shall mean any Share issued with the restriction that the holder may not sell, transfer, pledge or assign such Share and with such other restrictions as the Committee in its sole discretion, may impose (including any restriction on the right to vote such Share and the right to receive any dividends), which restrictions may lapse separately or in combination at such time or times, in installments or otherwise, as the Committee may deem appropriate. 2.24. “Restricted Stock Award” shall have the meaning set forth in Section 7.1. 2.25. “Shares” shall mean the shares of common stock, no par value, of the Company. 2.26. “Stock Appreciation Right” shall mean the right granted to a Participant pursuant to Section 6. 2.27. “Subcommittee” shall mean a subcommittee of the Committee consisting of each member of the Compensation Committee of the Board who is both: (i) an “outside director” within the meaning of Section 162(m) of the Code, and (ii) an “independent director” for purpose of the rules and regulations of The Nasdaq Stock Market (or such other principal securities market on which the Shares are traded). 2.28. “Subsidiary” shall mean any corporation (other than the Company) in an unbroken chain of corporations beginning with the Company if, at the time of the granting of the Award, each of the corporations other than the last corporation in the unbroken chain owns stock possessing 50% or more of the total combined voting power of all classes of stock in one of the other corporations in the chain. 2.29. Substitute Awards” shall mean Awards granted or Shares issued by the Company in assumption of, or in substitution or exchange for, awards previously granted, or the right or obligation to make future awards, by a company acquired by the Company or any Subsidiary or with which the Company or any Subsidiary combines. 2.30. “Tandem Stock Appreciation Right” shall have the meaning set forth in Section 6.1. 2.31. “Vesting Period” shall have the meaning set forth in Section 7.1. 3. SHARES SUBJECT TO THE PLAN 3.1
